Citation Nr: 1758809	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-09 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to recognition of the Appellant as the surviving spouse of the Veteran for the purpose of VA death benefits. 


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to October 1968.  The appellant seeks to establish that a common-law marriage was in effect between her and the Veteran at the time of his death.

The current matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota.  

A hearing was scheduled in April 2017; however, the appellant did not show for the hearing and has not submitted a motion requesting a new hearing.  Therefore, the Board finds that the appellant's hearing request has been withdrawn.


FINDINGS OF FACT

1.  The Veteran died in January 2012. 

2.  At all relevant times, the Veteran and the appellant resided in the State of Oklahoma. 

3.  The credible evidence of record does not demonstrate that the appellant and the Veteran had a common-law marriage or were otherwise legally married. 






CONCLUSION OF LAW

The appellant may not be recognized as the Veteran's surviving spouse for the purpose of receiving VA benefits.  38 U.S.C. §§ 101(3), 103, 1304 (2012); 38 C.F.R. §§ 3.50, 3.52, 3.53 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met.  In pertinent part, the appellant was advised on several occasions of the type of evidence needed to demonstrate entitlement to the benefit sought.  See, e.g., September 2013 and January 2014 Notification Letter and February 2014 Statement of the Case (SOC).  The appellant has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify is satisfied.

Significantly, neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


Merits

The appellant seeks recognition as the Veteran's surviving spouse for the purposes of establishing entitlement to VA death benefits.  Specifically, she contends that she was the common-law wife of the Veteran at the time of his death in January 2012.

When a veteran dies, his or her surviving spouse may be eligible for VA death benefits, to include DIC benefits, death compensation, and death pension.  See 38 U.S.C. §§ 1121, 1310, 1541 (2012); 38 C.F.R. § 3.50(a) (2017).  In order to establish her status as claimant, it must be shown that the appellant had a valid marriage to the Veteran.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991). 

A surviving spouse for VA purposes is defined as a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) (2017) and who was the spouse of the Veteran at the time of the Veteran's death; and (1) lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse; and (2) has not remarried or has not, since the death of the Veteran, lived with another person and held himself/herself out openly to the public to be the spouse of such other person.       38 C.F.R. §§ 3.50(b), 3.53 (2017). 

In order to be a surviving spouse, the appellant's marriage must be valid under the law of the place where resided at the time of marriage or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j); Burden v. Shinseki, 727 F.3d 1161 (Fed. Cir. 2013) (Under 38 U.S.C. § 103(c) (2012), "state law, including state law evidentiary burdens, must be applied in determining the validity of a purported common law marriage.").

In the present case, at all relevant times, the Veteran and the appellant resided in the State of Oklahoma.  Accordingly, pursuant to Oklahoma law, a party asserting a common-law marriage must prove the following elements: (1) an actual and mutual agreement between the spouses to be husband and wife; (2) a permanent relationship; (3) an exclusive relationship, proved by cohabitation as man and wife; (4) and the parties to the marriage must hold themselves out publically as husband and wife.  See Estate of Stinchcomb v. Stinchcomb, 674 P.2d 26, 28-29 (Okla. 1983).  Additionally, the party that asserts a common-law marriage must prove the elements and the common-law marriage must be established by clear and convincing evidence.  Id.  

Thus, the "clear and convincing" standard of proof for determining whether or not a marriage existed between the appellant and veteran applies and trumps the "benefit of the doubt" standard generally applicable in the processing of a claim for VA benefits.  See Burden v. Shinseki, 25 Vet. App. 178 (2012).  

In jurisdictions where marriages other than by ceremony are recognized, marriage is established by the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married, and whether they were generally accepted as such in the communities in which they lived.  Marriage may also be established by any other secondary evidence which reasonably supports a belief by the adjudicating activity that a valid marriage actually occurred.  38 C.F.R. § 3.205(a). 
In the absence of conflicting information, proof of marriage which meets the requirements of paragraph (a) of this section together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  38 C.F.R. § 3.205(b).

After a thorough review of the record and the applicable legal standards above, the Board finds that the contemporaneous evidence and subsequent lay statements do not meet the clear and convincing evidentiary burden necessary to establish a valid common-law marriage in Oklahoma.  In pertinent part, in the appellant's June 2013 statement of marital relationship she indicated that she began living with the Veteran in 1994 or 1995 until the Veteran's death.  In contrast, the record shows that in 1999 the Veteran reported he was divorced was living with his uncle.  See December 1999 VA examination report.  Moreover, the appellant reported that, in their relationship, she was considered the Veteran's fiancée.  See June 2013 Statement of Marital Relationship.  Significantly, such designation indicates an intent to be married in the future and does not indicate that the Veteran and appellant were actually married or held themselves out to the public as husband and wife. Accordingly, the Board finds the appellant's statements supporting the alleged common-law marriage not credible. 

The Board also acknowledges the other lay statements submitted in support of a valid common-law marriage between Veteran and appellant.  See June and October 2013 Supporting Statements Regarding Marriage.  These statements indicate that the Veteran and appellant were generally known as husband and wife and lived together as a couple continuously since the 1990s and/or 2003 until the Veteran's death in 2012.  Nevertheless, the contemporaneous evidence does not support these assertions.  In this regard, in a January 2001 pension eligibility verification report, the Veteran indicated that he was not married.  Furthermore, as of August 2008, the Veteran had not updated his VA records to show that he had a spouse or was otherwise married.  See January 2010 Compensation and Pension Award.  Accordingly, the Board finds that the lay statements supporting the alleged common-law marriage between the Veteran and the appellant are not credible.  

The Board notes that despite the fact the Veteran's certificate of death indicates the appellant was his wife, the claims file does not otherwise demonstrate that the Veteran and appellant had a valid common-law marriage.  Rather, the appellant reported that her status in their relationship was as a fiancée, and the available statements made by the Veteran indicate that he did not believe he was married.  Significantly, he never claimed the appellant as a dependent or informed VA he was married to appellant.  

In light of the foregoing, the Board finds that there is no credible evidence that the Veteran and appellant had an actual and mutual agreement to be husband and wife and/or that they held themselves out publically as husband and wife.  See Estate of Stinchcomb, 674 P.2d at 28-29.  Accordingly, the appellant has not established by clear and convincing evidence that a common-law marriage existed between her and the Veteran in their resident State of Oklahoma.  Therefore, the appellant's claim must be denied.  








	(CONTINUED ON NEXT PAGE)

ORDER

The appellant is not entitled to recognition as the surviving spouse of the Veteran for the purpose of VA death benefits and this claim is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


